Citation Nr: 0946419	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  07-15 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.  



REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1968 to February 1970.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a February 2007 
rating decision by the Lincoln, Nebraska Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The Veteran is not shown to have a hearing loss disability in 
either ear.   


CONCLUSION OF LAW

Service connection for bilateral hearing loss disability is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as revised effective May 30, 2008; 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The Veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  An August 2006 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
letter also informed the Veteran of disability rating and 
effective date criteria.  

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  Pursuant to the Board's September 
2008 remand instructions, the RO arranged for a VA 
examination in November 2008; prior to the scheduled date the 
Veteran cancelled the examination because he was out of the 
country.  He has not sought to have it rescheduled.  
Accordingly, VA's duty to assist is met, and the Board will 
address the merits of the claim.  

B.	Factual Background

The Veteran's DD214 reflects that his military occupational 
specialty (MOS) was light weapons infantry, and that his 
decorations included the Purple Heart Medal and a Combat 
Infantryman Badge.  

Audiometry at the time of the Veteran's May 1968 service 
entrance examination revealed that puretone thresholds, in 
decibels (stated to be in ASA values), were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
0 (10)
-5 (5)
0 (5)
LEFT
25 (40)
0 (10)
-10 (0)
-10 (0)
-5 (0)
[The figures in parentheses represent conversions of 
audiometry reported in ASA values to ISO (ANSI) units, and 
are provided for data comparison purposes.]  His physical 
profile was marked as normal for hearing.  

On January 1970 service separation examination, puretone 
thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
5
5
LEFT
20
30
15
15
0

A physical profile of 2 for hearing was assigned.  

In support of his claim of service connection for bilateral 
hearing loss, the Veteran submitted an April 2006 letter and 
audiometry report from a private audiologist; the puretone 
thresholds reported for the 500-4000 hertz frequencies did 
not include any 40 decibels or higher, and only one puretone 
threshold above 25 decibels.  The audiologist opined that 
because of the Veteran's noise exposure during service, it 
was likely that the onset of his hearing loss began in 
service.  He also advised the Veteran that the results of the 
audiological evaluation were consistent with noise-induced 
hearing loss.  

C.	Legal Criteria and Analysis

Service connection may be established for disability 
[emphasis added] resulting from disease or injury incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be 
medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the in-service disease or injury and the 
present disability.  See Hickson v. West, 12 Vet. App. 247 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and an evaluation of its credibility and probative value.  
38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

In the case of a veteran who engaged in combat with the enemy 
in active service during a period of war, the VA shall accept 
as sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
38 U.S.C.A. § 1154(b) does not create a presumption of 
service connection for a combat veteran's alleged disability; 
the appellant is still required to meet the evidentiary 
burden as to service connection, such as whether there is a 
current disability or whether there is a nexus to service, 
both of which require competent medical evidence.  Collette 
v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  

Governing regulation provides that when a claimant fails to 
report for an examination scheduled in connection with an 
original compensation claim, the claim shall be rated on the 
evidence of record.  See 38 C.F.R. § 3.655.  

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by the VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The threshold requirement that must be met in order to 
establish a claim for service connection is competent 
evidence (a medical diagnosis) of a current chronic 
disability that has existed on or after the date of 
application for service connection for such disability.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding 
that the requirement of having a current disability is met 
"when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim").  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

It is not in dispute that during service the Veteran was 
subjected to combat noise trauma (and is entitled to the 
relaxed evidentiary standards afforded under 38 C.F.R. 
§ 1154(b)).  However, there is no competent evidence that 
shows he has, or has had - during service or at any time 
since - a hearing loss disability by VA standards.  As 
hearing loss disability is defined by regulation (38 C.F.R. 
§ 3.385), to establish existence of the disability it must be 
shown that the requirements therein are met.  The Veteran's 
service separation audiometry did not show a hearing loss 
disability as defined in 38 C.F.R. § 3.385; and the report of 
audiometry by a private audiologist that he has submitted in 
support of his claim (accepted at face value, as the testing 
regimen is not described) likewise does not show a hearing 
loss disability by VA standards.  Notably, the Board sought 
to assist the Veteran in meeting the threshold requirement of 
showing he has a hearing loss disability by ordering an 
examination for that purpose.  As was noted, he cancelled the 
examination, and did not seek re-scheduling.  Because hearing 
loss disability is defined by regulation, which requires 
diagnostic testing, it is not a disability that a layperson 
is competent to establish by observation.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

With no competent evidence that the Veteran has a hearing 
loss disability of either ear by VA standards, the threshold 
legal requirement for establishing service connection for 
such disability is not met.  In the absence of proof of a 
present disability, there is no valid claim for service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, the claim must be denied.  


ORDER

Service connection for bilateral hearing loss disability is 
denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


